150 Ga. App. 794 (1979)
260 S.E.2d 907
CANUP
v.
THE STATE.
58021.
Court of Appeals of Georgia.
Submitted June 14, 1979.
Decided July 16, 1979.
*795 Griggs & Butterworth, Bruce S. Harvey, for appellant.
V. D. Stockton, District Attorney, Michael H. Crawford, Assistant District Attorney, for appellee.
UNDERWOOD, Judge.
The state has moved to dismiss this appeal pursuant to Code Ann. § 6-809 (b) (1) for failure of appellant to comply with Code Ann. § 6-803 (a) and file the notice of appeal within thirty days after entry of the judgment appealed. The motion must be granted.
"`A notice of appeal must be filed within thirty days after entry of the appealable judgment or within thirty days after the entry of an order disposing of a motion for new trial. Code Ann. § 6-803 (a). The time for filing such notice may be extended once by the court for an additional thirty days. Code Ann. § 6-804.' Neal v. State, 232 Ga. 96 (205 SE2d 284). Here no extension was obtained. The timely filing of a notice of appeal in accordance with the statutory requirement is essential to confer jurisdiction upon an appellate court. Jordan v. Caldwell, 229 Ga. 343, 344 (191 SE2d 530); Pittman v. State, 229 Ga. 656, 657 (193 SE2d 820). `A person convicted of a crime in a trial court in this state is not entitled to have his conviction reviewed as a matter of right by an appellate court. He must pursue applicable statutory requirements.' State v. Denson, 236 Ga. 239, 240 (223 SE2d 640). Accord: Brown v. State, 236 Ga. 333, 334 (223 SE2d 642). The appellant here failed to comply with the necessary jurisdictional requirements." Smith v. State, 140 Ga. App. 492 (231 SE2d 493) (1976). Accord, Hester v. State, 242 Ga. 173 (249 SE2d 547) (1978); McEver v. State, 141 Ga. App. 429 (233 SE2d 504) (1977); Mayo v. State, 148 Ga. App. 213 (251 SE2d 80) (1978).
Appeal dismissed. McMurray, P. J., and Banke, J., concur.